DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 2, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see Applicants’ remarks, filed March 11, 2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Bennett et al. (GB 2,411,547).
Bennett teaches the feature of applying a regulation of the default power class to the supported first power class (Page 7, lines 4 – 10, the default power class is used or applied to at least one power class in order to produce a power level that is closest to the maximum power level).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 8,886,247) in view of Imamura et al. (US 2011/0081934) in view of Shimomura (US 2009/0124261) in view of Lee et al. (US 2017/0374574) and in further view of Bennett et al. (GB 2,411,547)
Regarding Claim 1, Price teaches a terminal comprising: a transceiver that transmits radio signals to and receives radio signals from a base station (Col. 3 lines 33 – 46, mobile phones transmits/receives radio signals to/from base stations); and a wherein upon transmitting a radio signal to the base station in the frequency band for which a second power class that is lower than a supported first power class is specified as a default power class, the controller controls the maximum transmission power in the frequency band to be less than or equal to maximum transmission power in accordance with a regulation of the default power class (Cols. 18 lines 61 – 67, 22 lines 61 – 67, 23 lines 1 – 11, the mobile device will transmit in at least one frequency band, said mobile device can adjust its power class from power class 3 to power class 4, which would be the new default power class, power class 4 is lower than the default power class 3, the transmission power would thus be set to less than or equal to the maximum output power of power class 4); transmits a signal with respect to the frequency band to a base 
Price does not teach a controller that controls maximum transmission power in a frequency band out of a plurality of frequency bands; wherein, upon receiving, from a source base station, an indication of a handover to the frequency band, the controller controls the transceiver so that the transceiver transmits a handover completion notice with respect to the frequency band to a target base station based on the maximum transmission power of the default power class in accordance with the regulation of the default power class; wherein the transceiver transmits the handover completion notice after moving a Radio Resource Control (RRC) connection to the target base station; applying a regulation of the default power class to the supported first power class
Imamura, which also teaches a mobile device that controls transmission power based on power class, teaches a controller that controls maximum transmission power in a frequency band out of a plurality of frequency bands (Sections 0125, 0126).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Price with the above features of Imamura for the purpose of providing a versatile mobile device that can apply different power classes to different frequency bands as taught by Imamura.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Price with the above features of Shimomura for the purpose of adaptively assigning resources to mobile terminals based on the interference status of adjacent cells as taught by Shimomura.  The combination of Price and Shimomura teaches upon receiving, from a source base station, an indication of a handover to the frequency band, the controller controls the transceiver so that the transceiver transmits a handover completion notice with respect to the frequency band to a target base station based on the maximum transmission power of the default power class in accordance with the regulation of the default power class.
Lee, which also teaches a wireless communication system, teaches wherein the transceiver transmits the handover completion notice after moving a Radio Resource 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Price combination with the above features of Lee for the purposes of accurately reporting network measurement state information in a coverage enhancement area and providing improved coverage as taught by Lee.
Bennett, which also teaches the use of power classes, teaches applying a regulation of the default power class to the supported first power class (Page 7, lines 4 – 10, the default power class is used or applied to at least one power class in order to produce a power level that is closest to the maximum power level).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Price combination with the above features of Bennett for the purpose of extending talk and standby times of the mobile device as taught by Bennett.  The combination of the above Price combination with the features of Bennett teaches the controller controls the maximum transmission power in the frequency band to be less than or equal to maximum 
Regarding Claim 6, The above Price combination teaches all of the claimed limitations recited in Claim 1.  Price further teaches upon detecting that maximum transmission power of the frequency band is not reported, the controller controls, in accordance with the regulation of the default power class, maximum transmission power in the frequency band to be less than or equal to maximum transmission power of the default power class (Cols. 22 lines 61 – 67, 23 lines 1 – 11, the transmission power will always be less than or equal to the maximum output power of the selected power class regardless of detection of maximum output power).
 	Regarding Claim 10, The above Price combination teaches all of the claimed limitations recited in Claim 1.  Lee further teaches wherein the handover completion notice indicates that the (RRC) connection to the target base station has been established (Section 0153, the UE can perform handover, in the handover process the UE informs the target cell (target base station) of the presence of a logged measurement via an RRC message, which comprises a handover completion notice, one can logically conclude that said handover completion notice would be transmitted subsequent to the handover to the target base station and thus the movement and establishment of the connection to said target base station being completed, since RRC .

Claims 5, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 8,886,247) in view of Imamura et al. (US 2011/0081934) in view of Shimomura (US 2009/0124261) in view of Lee et al. (US 2017/0374574) in view of Bennett et al. (GB 2,411,547) and in further view of Baker et al. (US 2014/0105040)
Regarding Claim 5, The above Price combination teaches all of the claimed limitations recited in Claim 1. Shimomura further teaches wherein, upon receiving, from a source base station, an indication of a handover to the frequency band, the controller controls the transceiver so that the transceiver transmits a handover completion notice with respect to the frequency band to a target base station based on a transmission power (Sections 0060 – 0063, the mobile will transmit with respect to some kind of frequency band).
   Price combination does not teach wherein, upon receiving, from the source base station, the indication of a handover to the frequency band, the controller controls the transceiver so that the transceiver transmits the handover completion notice with respect to the frequency band to the target base station with transmission power that is the lower one of the maximum transmission power of the default power class and maximum transmission power reported by the indication of handover in accordance with the regulation of the default power class.
Baker, which also teaches handoff, teaches transmission power that is the lower one of the maximum transmission power of the default power class and maximum 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Price combination with the above features Baker for the purpose of preventing handover holes and/or uplink SINR desensitization as taught by Baker.
Regarding Claims 8, 9, The above Price combination teaches all of the claimed limitations recited in Claims 1, 6.  Price does not teach wherein, upon detecting that the maximum transmission power in the frequency band is reported and that the reported maximum transmission power in the frequency band is the default power class, the controller controls, in accordance with the regulation of the default power class in the frequency band, maximum transmission power in the frequency band to be the lower transmission power of the maximum transmission power of the default power class and the reported maximum transmission power.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Price combination with the above features Baker for the purpose of preventing handover holes and/or uplink SINR desensitization as taught by Baker.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
April 6, 2021